        Case 2:20-cr-00037-GMN-NJK Document 31 Filed 10/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Jakarr Dudley

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:20-CR-037-GMN-NJK

12                  Plaintiff,                            STIPULATION TO CONTINUE
                                                          REPLY DEADLINE TO
13          v.
                                                          GOVERNMENT’S RESPONSE (ECF
14   JAKARR DUDLEY,                                       NO. 28) TO MOTION
                                                          TO SUPPRESS (ECF NO. 23)
15                  Defendant.                            (First Request)
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Jakarr Dudley, that the reply
21
     deadline to the Government’s Response (ECF No. 28) to Defendant’s Motion to Suppress (ECF
22
     No. 23) currently scheduled for Friday, October 16, 2020, be vacated and set to Friday, October
23
     23, 2020.
24
25
26
         Case 2:20-cr-00037-GMN-NJK Document 31 Filed 10/14/20 Page 2 of 3




 1           This Stipulation is entered into for the following reasons:
 2           1.     Defense counsel needs additional time to review the response with Mr. Dudley
 3   and draft a reply.
 4           2.     The defendant is not incarcerated and does not object to the continuance.
 5           3.     The parties agree to the continuance.
 6           4.     The additional time requested herein is not sought for purposes of delay, but
 7   merely to allow counsel for defendant sufficient time within which to be able to effectively
 8   prepare a reply.
 9           5.     Additionally, denial of this request for continuance could result in a miscarriage
10   of justice.
11           This is the first request to continue the reply deadline dates filed herein.
12           DATED this 14th day of October, 2020.
13
14    RENE L. VALLADARES                                NCHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
15
16       /s/ Raquel Lazo                                    /s/ Brian Y. Whang
      By_____________________________                   By_____________________________
17    RAQUEL LAZO                                       BRIAN Y. WHANG
      Assistant Federal Public Defender                 Assistant United States Attorney
18
19
20
21
22
23
24
25
26
        Case 2:20-cr-00037-GMN-NJK Document 31 Filed 10/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-037-GMN-NJK
 4                 Plaintiff,                            ORDER
 5          v.
 6   JAKARR DUDLEY,
 7                 Defendant.
 8
                                              ORDER
 9
10          IT IS THEREFORE ORDERED that defense counsel’s replies to the Government’s

11   Response (ECF No. 28) to Defendant’s Motion to Suppress (ECF No. 23) currently due on

12   Friday, October 16, 2020, be vacated and continued to Friday, October 23, 2020.
                       14th day of October, 2020.
            DATED this ____
13
14
15                                              ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
